          Case 2:19-cr-00417-JHS Document 13 Filed 09/03/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                       :          Date of Notice: September 3, 2019
                                                :
               vs.                              :
                                                :
 JUSTIN DAVID MAY                               :          Criminal No. 19-417-01
 USM NO. 76415-066


               TAKE NOTICE that the above-entitled case has been set for a PLEA HEARING
 on _SEPTEMBER 12, 2019_ at _3:00 p.m._ and in the United States District Court, United
 States Courthouse, 601 Market Street, Philadelphia, Pennsylvania, before the Honorable Joel H.
 Slomsky , in Courtroom 13A, 13th floor.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.


   INTERPRETER REQUIRED
   THIS PROCEEDING HAS BEEN RESCHEDULED FROM,

                                            Very truly yours,

                                           S/ Matthew J. Higgins
                                           Matthew J. Higgins
                                           Deputy Clerk to Judge Slomsky
Notice to:
N. Taylor-Smith, Esq. Defense Counsel
M. Lowe, A.U.S.A.
U.S. Marshal
Probation Office
Pretrial Services
Crystal Wardlaw

 NO APPLICATION FOR A CONTINUANCE OF TRIAL WILL BE ENTERTAINED
 WITHOUT THE DEFENDANT'S SIGNED WAIVER OF HIS/HER SPEEDY TRIAL
 RIGHTS. COPY OF THE WAIVER CAN BE FOUND ONLINE AT
 www.paed.uscourts.gov
